Opinion issued November 17, 2015




                                   In The

                          Court of Appeals
                                   For The

                      First District of Texas
                         ————————————
                          NO. 01-15-00741-CR
                          NO. 01-15-00742-CR
                          NO. 01-15-00743-CR
                          NO. 01-15-00744-CR
                          NO. 01-15-00745-CR
                          NO. 01-15-00746-CR
                          NO. 01-15-00747-CR
                          NO. 01-15-00748-CR
                          NO. 01-15-00749-CR
                          NO. 01-15-00750-CR
                          NO. 01-15-00751-CR
                        ———————————
              IN RE WILLIAM ANDREW ALLEN, Relator



          Original Proceeding on Petition for Writ of Mandamus
                          MEMORANDUM OPINION

      Relator, William Andrew Allen, proceeding pro se, has filed a petition for a

writ of mandamus relating to his aggravated sexual assault, sexual assault, and

indecency with a child convictions.1

      Relator seeks mandamus relief, arguing that (1) the trial court did not have

jurisdiction because when he was indicted on September 8, 2008, the Waller

County trial court had already lost jurisdiction to Fayette County on August 30,

2008; (2) he received ineffective assistance at trial because his counsel did not

advise him that the trial court had lost jurisdiction; (3) he received ineffective

assistance on appeal when his counsel stopped representation before his direct

appeal was over; and (4) he was denied due process because the State failed to

disclose evidence favorable to his defense.

      On direct appeal, this Court affirmed relator’s felony convictions for

aggravated sexual assault, sexual assault, and indecency with a child, and the Court

of Criminal Appeals refused his petition for review. See Allen v. State, No. 01–10–

00652–CR, 01-10-00653-CR, 01-10-00654-CR, 01-10-00655-CR, 01-10-00656-

CR, 01-10-00657-CR, 01-10-00658-CR, 01-10-00659-CR, 01-10-00660-CR, 01-

10-00661-CR, 01-10-00662-CR, 2012 WL 2106550 (Tex. App.—Houston [1st

Dist.] June 7, 2012, pet. ref’d) (mem. op., not designated for publication). After

1
      The underlying case is Allen v. State, cause numbers 12976 through 12986, in the
      155th District Court of Waller County, Texas, the Hon. Dan R. Beck presiding.
                                          2
our mandate issued on February 22, 2013, the trial court’s judgment of conviction

became final.

      Because relator’s petition involves a final post-conviction felony proceeding,

it is governed by Article 11.07 of the Texas Code of Criminal Procedure. See TEX.

CODE CRIM. PROC. ANN. art. 11.07 (West 2015); see also id. art. 11.07 § 5 (stating

that, “[a]fter conviction the procedure outlined in this Act shall be exclusive and

any other proceeding shall be void and of no force and effect in discharging the

prisoner”). “Article 11.07 contains no role for the courts of appeals. To complain

about any action, or inaction, of the convicting court, the applicant may seek

mandamus relief from the Court of Criminal Appeals.” In re Briscoe, 230 S.W.3d
196, 196–97 (Tex. App.—Houston [14th Dist.] 2006, orig. proceeding); see Bd. of

Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eighth Dist., 910
S.W.2d 481, 483 (Tex. Crim. App. 1995).

      Thus, we lack jurisdiction to issue the requested writ of mandamus because

relator’s petition is governed by article 11.07. Within his mandamus petition,

relator includes a writ of habeas corpus. To the extent that relator attempts to file

the writ of habeas corpus in this Court, we do not have jurisdiction over relator’s

article 11.07 request for habeas relief. See TEX. CODE CRIM. PROC. ANN. art. 11.07

§ 3(a) (West 2015) (“After final conviction in any felony case, the writ must be

made returnable to the Court of Criminal Appeals of Texas at Austin, Texas.”); Bd.


                                          3
of Pardons & Paroles, 910 S.W.2d at 483 (“Jurisdiction to grant post conviction

habeas corpus relief on a final felony conviction rests exclusively with [the Court

of Criminal Appeals].”). Accordingly, we dismiss relator’s petition for writ of

mandamus for want of jurisdiction. See TEX. R. APP. P. 52.8(a). We likewise

dismiss his writ of habeas corpus for want of jurisdiction.




                                               Sherry Radack
                                               Chief Justice


Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4